1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                ----oo0oo----

11

12   MARK GABRIELE, et al., as              No. 2:19-cv-292 WBS KJN
     individuals and on behalf of all
13   others similarly situated,

14                  Plaintiffs,             ORDER
15        v.

16   SERVICE EMPLOYEES INTERNATIONAL
     UNION, LOCAL 1000, et al.,
17
                    Defendants.
18

19
                                  ----oo0oo----
20
21             The court previously stayed this case pending
22   resolution of a motion to decertify the class in Hamidi v.
23   Service Employees International Union, Local 1000, No. 2:14-cv-
24   319 WBS KJN.    Since that time, the court granted defendant’s
25   motion for summary judgment in Hamidi and denied as moot the
26   related motions by the Hamidi defendant to decertify the class
27   and by the Hamidi plaintiff to amend the class certification
28
                                        1
1    order.    (Case No. 2:14-cv-319 WBS KJN (Docket No. 160.))   In

2    light of that development, the stay in this case is hereby

3    LIFTED.    A status conference in this case is set for February 3,

4    2020 at 1:30 p.m.    The parties shall file a joint status report

5    setting forth the parties’ proposals on how this case should

6    proceed, including proposed deadlines, by January 21, 2020.

7               IT IS SO ORDERED.

8    Dated:    December 27, 2019

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                       2
